ORDER *
This case is hereby resubmitted for decision.
Plaintiff-Appellees’ motion to dismiss the appeal is GRANTED. We approve the district court’s May 4, 2004 Order dissolving its April 2, 2003 injunction, and REMAND this case in its entirely to the district court with instructions to take whatever additional action it deems necessary.
All other pending motions are DENIED AS MOOT. The mandate shall issue forthwith.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.